Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 1 of 16 Pageid#: 1




                                                              6/25/20



                                               1:20MJ91
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 2 of 16 Pageid#: 2
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 3 of 16 Pageid#: 3




                                                 1:20MJ91
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 4 of 16 Pageid#: 4
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 5 of 16 Pageid#: 5
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 6 of 16 Pageid#: 6
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 7 of 16 Pageid#: 7
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 8 of 16 Pageid#: 8
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 9 of 16 Pageid#: 9
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 10 of 16 Pageid#: 10
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 11 of 16 Pageid#: 11
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 12 of 16 Pageid#: 12
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 13 of 16 Pageid#: 13
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 14 of 16 Pageid#: 14
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 15 of 16 Pageid#: 15
Case 1:20-mj-00091-PMS Document 1 Filed 06/25/20 Page 16 of 16 Pageid#: 16
